BY THE COMMISSION.
This cause came on this day to be heard upon the recommendation of the transportation department of this commission that for hire permit no. 929 held by Enchanted Fishing Tours, Inc., Miami Beach, be cancelled on the ground that evidence of compliance with commission rules and regulations governing insurance has not been kept on file with this commission and on the further ground that mileage taxes have neither been reported nor paid to the state comptroller since the issuance of said permit no. 929 and that no operation has been conducted since its issuance.
The commission being fully advised in the premises, it is ordered that for hire permit no. 929 held by Enchanted Fishing Tours, Inc., Miami Beach, be and the same in hereby cancelled, revoked and held for naught, without prejudice to the filing of similar application by Enchanted Fishing Tours, Inc. in the future.
It is further ordered that jurisdiction be and the same is hereby retained for 60 days from date for the purpose of entering the further or other order of the commission in the event that a petition for reinstatement of said permit no. 929 for good cause shall *137have been filed by the holder thereof with the commission within 30 days from the date hereof.
It is further ordered that a copy of this order be sent by registered mail with return receipt requested to Enchanted Fishing Tours, Inc., 1575 Washington Ave., Miami Beach.